DETAILED ACTION
	This application has been examined. Claims 1-3,5-6,10-15,19-20 are pending. Claims 4,7-9,16-18 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Making Final
Applicant's arguments filed 5/9/2022 have been fully considered but they are moot in view of the new grounds for rejection.
The claim amendments regarding -- ‘accessing, by the data processing system, from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects’ -- and -- ‘generating, by the data processing system, a plurality of local record objects
corresponding to the plurality of CRM record objects’ -- clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are moot in view of the new grounds for rejection.

Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 1) maintaining, by a data processing system including one or more processors, a plurality of node profiles including a plurality of node field-value pairs, each node-field-value pair identifying a node field and one or more node values;(Allouche-Column 10 Lines 45-50, Upon statistically analyzing these attributes, the METADATA system determines one or more ideal customer profiles ICPs, Column 12 Lines 65, pulls out all qualified leads into a dataset at step 520)
accessing, by the data processing system, from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects, each CRM record object of the plurality of CRM record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities, from the CRM and other channels, Column 10 Lines 40-45, system 210 may receive lead attributes 222 through CRM 220 about leads 240. METADATA system 210 may then check third party data sources 230 to see whether additional profile attributes 231 corresponding to leads 240 are available, and obtain more lead attributes from third party data sources 230 such as databases 238)   each respective CRM system of record of the plurality of the CRM systems of record corresponding to a respective data source provider of the plurality of data source providers:(Allouche- Column 10 Lines 40-45, system 210 may receive lead attributes 222 through CRM 220 about leads 240. METADATA system 210 may then check third party data sources 230 to see whether additional profile attributes 231 corresponding to leads 240 are available, and obtain more lead attributes from third party data sources 230 such as databases 238)   
generating, by the data processing system, a plurality of local record objects
corresponding to the plurality of CRM record objects, (Allouche-Column 10 Lines 45-50, Upon statistically analyzing these attributes, the METADATA system determines one or more ideal customer profiles ICPs, Column 12 Lines 65, pulls out all qualified leads into a dataset at step 520) each respective local record object of the plurality of local record objects storing record object data obtained from the corresponding CRM record object, the record object data stored in the plurality of local record objects used by the data processing system for matching electronic activities to the plurality of local record objects:
 	identifying, by the data processing system, for the second entity,
from the plurality of node profiles, a node profile including one or more node field-value pairs identifying at least one of a seniority or department of the second entity; (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities, Column 20 Lines 25-30 , persona targeting 1130 can be done by specifying properties such as seniority. )
 	determining, by the data processing system based on the one or
more node field-value pairs of the node profile, that the second entity satisfies the qualifying entity type based on the seniority or the department of the second entity
satisfying a predetermined seniority or department value; (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities )

transmitting, by the data processing system, to the one or more servers of the CRM system, instructions to update a CRM record object (Bouganim-Paragraph 53, recommended actions are provided to a CRM system to create task entities that are presented to the user (e.g., a task list user interface) ) to which the first local opportunity record object corresponds by including the value identifying the second entity to a corresponding field of the CRM record object.(Bouganim-Paragraph 6, directs the processor in the relationship management server system to identify additional contacts that are stored within the CRM service that are not in the plurality of contacts stored in the database and update the plurality of contacts to include the additional contacts )


 
 
Priority
	This application claims benefits of priority from US Provisional Application 62/676187 filed May 24, 2018. 
	The effective date of the claims described in this application is May 24, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10489430. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496634. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10496636. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10498856. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10503719. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10503783. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10509786. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10509786. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10515072. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10545980. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10565229. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are directed towards substantially similar subject matter and the differences in the scope of the claims would be obvious to a person of ordinary skill in the art as obvious variations of the same invention. 



Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,10-14,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodow (USPGPUB 2014/0046711) further in view of Stibel (US Patent 8996395) further in view of Ostanik (USPGPUB 2016/0217407) further in view of Bouganim  (USPGPUB 2016/0019661) further in view of Banatwala (USPGPUB 2017/0331916) further in view of Allouche (US Patent 9665885).
In regard to Claim 1 
Borodow Paragraph 9, Paragraph 85 disclosed leveraging the data streams and cross reference them to identify discrepancies between factual, mined data versus data entered by staff; and they may generate alarms when lead generation and sales processes are not followed. Such event processing may be (i) used to generate alarms; (ii) available in historical reports, and; (iii) used to provide extrapolated insights regarding individual productivity, group productivity and productivity modeling.
Borodow disclosed (re. Claim 1) a method, comprising:
accessing, by one or more processors, a plurality of electronic activities transmitted or received via electronic accounts (Borodow-Paragraph 57, salesperson may log into the Sales Force Automation SFA server  , Paragraph  108, When an event is captured, the process cross-references it with existing SFA/CRM database in order to find additional information regarding the event. The results, (Contact, Lead, Account, Opportunity or any SFA/CRM entity), will be added to the captured event, at 1104 )  of one or more data source providers;(Borodow-Paragraph 33,Paragraph 103, aggregate, measure, track and cross reference each person's "event data stream": including electronic calendar entries, previous CRM and Sales Force Automation system data entries, records of PBX  and mobile phone calls made to prospects and customers, emails, SMS messages, chat messages) 
accessing, by the one or more processors, a plurality of record objects of a system of record, (Borodow-Paragraph 103, Personal Event Data Stream processing is achieved via algorithms that look at a variety of variables including (a) identifier(s), (b) regular hours of activities, (c) locations of users, such as those obtained via geo-location (e.g., via dedicated apps installed on company mobile devices), integration with premises security system to cross reference use of physical security badges, Wifi hotspot, IP address, etc., (d) calls, including but not limited to mobile phone, IP phone, office phone, logs of phone provider, etc., (e) electronic conversations, including but not limited to chat, mail, Instant Message, etc., (f) presence status, (g) computers activity tracking, including but not limited to key loggers, tasks manager, etc., (h) electronic agenda, CRM, and Sales forces management type data, including but not limited to contacts, opportunities, accounts, leads, appointments, calls, etc., and (i) business credit card logs )  each record object of the plurality of record objects comprising one or more object fields having one or more object field values, the systems of record corresponding to the one or more data source providers;(Borodow-Paragraph 45, electronic records (such as electronic calendar data, etc.), and such records include but not limited to origination, destination/termination, user and duration attributes ) 
identifying, by the one or more processors, for a first entity identified by at least one field-value pair of a first set of record objects of the plurality of record objects, an event generated based on data included in the first set of record objects, (Borodow-Paragraph 46, classification interface(s) and processes are provided that displays each user's relevant raw data as unclassified events and provides a means of classifying those events with a series of default or custom classifications based on the type of work performed if the event is work-related ) 

Borodow disclosed (re. Claim 1) identifying, by the one or more processors, from the plurality of electronic activities, a set of electronic activities to be linked to a record object of the first set of record objects; (Borodow-Paragraph 108, group all consecutive SMS with same recipients into a single SMS conversation, at 1114. SMS are subject of repeated messages sent back and forth that are all related into the same conversation ) 
determining, by the one or more processors, for each electronic activity of the set of electronic activities, a plurality of activity field-value pairs identifying participants of the electronic activity. (Borodow-Paragraph 108, When an event is captured, the process cross-references it with existing SFA/CRM database in order to find additional information regarding the event. The results, (Contact, Lead, Account, Opportunity or any SFA/CRM entity), will be added to the captured event )

While Borodow substantially disclosed the claimed invention Borodow did not disclose (re. Claim 1)  a first set of opportunity record objects of the plurality of record objects, an event comprising a goal data object generated based on data included in one or more second object field-value pairs of each record object of the first set of opportunity record objects, each opportunity record object comprising stage field-value pair indicating a stage of a process corresponding to the opportunity record object, the goal data object having a status configured to change from a first incomplete status to a second, complete status based on an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy.
While Borodow substantially disclosed the claimed invention Borodow did not disclose (re. Claim 1) an event data comprising field-value pairs  identifying roles of entities involved.

While Borodow substantially disclosed the claimed invention Borodow did not disclose (re. Claim 1)  the event configured to change from a first status to a second status based on an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy;
 
determining, by the one or more processors, using the set of electronic activities, by applying the event policy, that the event is to be changed from the first status to the second status responsive to determining that:
i)    at least one electronic activity of the set is used to generate an activity field-value pair that identifies an entity of the qualifying entity type specified in the event policy, based on an identified participant of the at least one electronic activity, or
ii)    the set of electronic activities includes the number of electronic activities of the set of electronic activities that satisfy the one or more conditions; and
updating, by the one or more processors, the status of the event from the first status to the second status responsive to applying the event policy.
Stibel Column 1 Lines 40-45 disclosed extracting the cradle-to-grave life cycle that occurs across the related set of events as well as to build and retain data about different entities. Stibel Column 5 Lines 60-65 disclosed extracts intelligence from the event data produced by the different event generating sources of a business. The intelligence is a byproduct of the data intelligence extraction system 120 being able to identify commonality in the otherwise independent events from the different event generating sources and to link the events based on the identified commonality. From the links, the system 120 is able to account for the cradle-to-grave engagement between the business and different entities.
Stibel disclosed (re. Claim 1)    determining that:
i)    at least one electronic activity of the set is used to generate an activity field-value pair that identifies an entity of the qualifying entity type specified in the event policy,(Stibel-Column 2 Lines 40-45, match at least two events that contain data about the given entity ) based on an identified participant of the at least one electronic activity, (Stibel-Column 2 Lines 30-35,parses the data from the events in order to identify  a representative that is identified in a call event and an internal event with the timestamp of both events overlapping with one another )  or
ii)    the set of electronic activities includes the number of electronic activities of the set of electronic activities that satisfy the one or more conditions; (Stibel- Column 6 Lines 60-65, direct matching links events from different sources that are related to the same activity. For example, a call event may include data identifying a particular entity telephone number or a particular entity customer and the same data may be found in an internal sales event created by a representative of the business.   )   
Borodow and Stibel are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Stibel into Borodow.  The motivation for the said combination would have been to enable matching events from different event generating sources of a business based on causal commonality.
Stibel disclosed (re. Claim 1) an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy.

While Borodow-Stibel substantially disclosed the claimed invention Borodow-Stibel did not disclose (re. Claim 1) a first set of opportunity record objects of the plurality of record objects, an event comprising a goal data object generated based on data included in one or more second object field-value pairs of each record object of the first set of opportunity record objects, each opportunity record object comprising stage field-value pair indicating a stage of a process corresponding to the opportunity record object, the goal data object having a status configured to change from a first incomplete status to a second, complete status based on an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy.

While Borodow-Stibel substantially disclosed the claimed invention Borodow-Stibel did not disclose (re. Claim 1) the event configured to change from a first status to a second status based on an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy;
determining, by the one or more processors, using the set of electronic activities, by applying the event policy, that the event is to be changed from the first status to the second status  
and
updating, by the one or more processors, the status of the event from the first status to the second status responsive to applying the event policy.
While Borodow-Stibel substantially disclosed the claimed invention Borodow-Stibel did not disclose (re. Claim 1) an event data comprising field-value pairs  identifying roles of entities involved.

Ostanik Paragraph 70 disclosed wherein actions of the sales person or team are then tracked at each stage and the current performance relative to the goals is displayable to the salesperson/team and/or supervisor. Additionally, any shortfalls from the goals are identified and an alert is displayed.
Ostanik Paragraph 70,Paragraph 76-77 disclosed wherein as the percentage of records increases towards the goal, for a specific stage, the interior of the bar may begin to vertically fill with a color. Once the color fills the entire bar, the goal is met for that stage. The color that appears in the interior of the bar may be coded to represent whether the salesperson is on pace to meet their predetermined goals. For example, when the salesperson is on pace to meet their goals, the color inside the bar may be green and when the salesperson is not on pace to meet their goals the color inside the bar may be red. Ostanik Paragraph 78 disclosed wherein current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage.
Ostanik disclosed (re. Claim 1)  a first set of opportunity record objects of the plurality of record objects, ( Ostanik-Paragraph 22, Paragraph 27, electronic marketing and sales record, a record of a sales opportunity  ) an event comprising a goal data object generated based on data (Ostanik-Paragraph 25, historical information with regard to the percentage of sales opportunities that are converted into sales by a specific team and/or sales person may be used to determine the number of sales opportunities that are projected to be desirable to meet a predetermined revenue goal   )    included in one or more second object field-value pairs of each record object of the first set of opportunity record objects, (Ostanik-Paragraph 22, select whether an electronic marketing and sales record is included in one or more sales or marketing stages by associating each sales and/or marketing stage with a predetermined set of electronic marketing and sales record parameters, that associated parameters are then stored with an identifier of their respective stages )    each opportunity record object comprising stage field-value pair indicating a stage of a process corresponding to the opportunity record object, the goal data object having a status configured to change from a first incomplete status to a second, complete status .( Ostanik- Figure 2, Paragraph 78, current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage, Paragraph 51, altering the bar graph width to optimize the visual presentation of the stages. ) based on an event policy . 
Ostanik disclosed (re. Claim 1) the event configured to change from a first status to a second status based on an event policy a number of electronic activities that satisfy one or more conditions of the event policy; (Ostanik-Paragraph 26,Paragraph 28, parameters of the electronic customer record are first compared with the set of parameters that has been selected by the user to cause the electronic marketing and sales record to be included in the Engaged Leads or Prospects stage. When the electronic record parameters match the predetermined set of parameters for inclusion in the Engaged Leads or Prospects stage, the record is stored in the engaged leads or prospects database 122 ) 
determining, by the one or more processors, using the set of electronic activities, by applying the event policy, that the event is to be changed from the first status to the second status (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages ) 
and
updating, by the one or more processors, the status of the event from the first status to the second status responsive to applying the event policy.( Ostanik- Figure 2, Paragraph 78, current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage, Paragraph 51, altering the bar graph width to optimize the visual presentation of the stages. ) 

Borodow,Stibel and Ostanik are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Ostanik into Borodow-Stibel.  The motivation for the said combination would have been to enable a user to pre-configure a plurality of user-defined stages and establish a set of parameters for each stage for use in determining whether a retrieved sales or marketing electronic record is to be included in any of the stages and implement a system that provides automated alert feedback to a user such as a salesperson when a stage record or activity goal is not met.

While Borodow-Stibel-Ostanik  substantially disclosed the claimed invention Borodow-Stibel-Ostanik  did not disclose (re. Claim 1) an event data comprising field-value pairs  identifying roles of entities involved.

While Borodow-Stibel-Ostanik substantially disclosed the claimed invention Borodow-Stibel-Ostanik did not disclose (re. Claim 1) the event configured to change from a first status to a second status based on an event policy specifying i) a qualifying entity type.
 
Bouganim Figure 12,Paragraph 134 disclosed an objective of company A may be to land a new company B as a customer. The scored social graph may include a set of users needed to achieve the objective (e.g., a group of sales employees at company A). The scored social graph may also include a set of contacts to build relationships with in order to achieve the objective (e.g., management and executives at company B). The relationship management system may determine engagement scores with respect to achieving the objective (e.g., landing company B as a customer) based on the level of events between the set of users and the set of contacts. As described above, this scoring may take into account various factors, including the type of contact (e.g., title, position), the type of event (phone call, lunch meeting), the frequency of the event (e.g., how often people communicate), and the duration since the last event.
Bouganim Paragraph 75,Paragraph 80 disclosed engagement scores between the user and specific contacts associated with an objective or opportunity. The engagement score may provide an indication regarding the progress level of user(s) activity(ies) relative to a desired objective. In particular, the engagement score may provide a progress indication of the level and effectiveness of events between groups of users and contacts with respect to a particular objective that may be helpful in conducting forecasting and analytics. Bouganim Paragraph 5 disclosed a relationship management server system to identify an objective with respect to an entity defined by a customer relationship management (CRM) service, identify a first set of contacts within the plurality of contacts associated with the objective, aggregate event information associated with the first set of contacts from at least one source of event information, score the objective based upon event information associated with the first set of contacts to generate at least one engagement score. Bouganim Paragraph 53 disclosed the relationship management system generates a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives. Bouganim Paragraph 70 disclosed wherein the relationship management server system 32 can collect information concerning contacts relevant to a particular objective with respect to a customer entity, an account entity, or an opportunity entity. As described above, a customer entity may include an organization (e.g., a company) and the relationship management server system may collect information regarding contacts affiliated with the company. The contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company. 
Bouganim disclosed (re. Claim 1)  an event policy (Bouganim- Figure 12,Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective. This type of activity benchmarking may help in the analysis and forecasting of user activities toward an objective )  specifying i) a qualifying entity type. (Bouganim- Paragraph 53, a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives , Paragraph 70, Paragraph 80,contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company )  
Bouganim disclosed (re. Claim 1) the event configured to change from a first status to a second status ( Bouganim- Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective ) based on an event policy specifying i) a qualifying entity type. (Bouganim- Paragraph 53, a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives , Paragraph 70, Paragraph 80,contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company )  

Borodow,Stibel,Ostanik and Bouganim are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Bouganim into Borodow-Stibel-Ostanik.  The motivation for the said combination would have been to enable a relationship recommendation engine that can generate a "call sheet". A typical call sheet indicates the actions that can be taken with respect to specific contacts in order to obtain the greatest benefit in reaching specified targets for one or more relationship scores so that user is provided with more detailed recommendations concerning specific types of events that the user should arrange with a specific contact in order to maintain or move the user's relationship with the contact into a target relationship zone. (Bouganim-Paragraph 116)

Borodow-Stibel-Ostanik-Bouganim disclosed (re. Claim 1) identifying, by the one or more processors, for a first entity identified in a first object field-value pair of a first set of record objects of the plurality of record objects, (Borodow-Paragraph 46, classification interface(s) and processes are provided that displays each user's relevant raw data as unclassified events and provides a means of classifying those events with a series of default or custom classifications based on the type of work performed if the event is work-related ) an event generated based on data included in one or more second object field-value pairs of each record object of the first set of record objects, the event having a status configured to change from a first status to a second status (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages , also Bouganim- Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective) 
         based on an event policy specifying i) a qualifying entity type or ii) a number of electronic activities that satisfy one or more conditions of the event policy; (Bouganim- Paragraph 53, a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives , Paragraph 70, Paragraph 80,contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company )  
identifying, by the one or more processors, from the plurality of electronic activities, a set of electronic activities corresponding to a record object of the first set of record objects; ( Stibel-Column 2 Lines 40-45, match at least two events that contain data about the given entity , Column 6 Lines 60-65, direct matching links events from different sources that are related to the same activity. For example, a call event may include data identifying a particular entity telephone number or a particular entity customer and the same data may be found in an internal sales event created by a representative of the business)    
determining, by the one or more processors, using the set of electronic activities, by applying the event policy, that the status of the event is to be changed from the first status to the second status responsive to determining that: (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages )
i) at least one electronic activity of the set of electronic activities identifies a participant of the at least one electronic activity that corresponds to a second entity that satisfies the qualifying entity type, the second entity satisfying the qualifying entity type based on a first field-value pair corresponding to a seniority of the second entity, (Bouganim- Paragraph 53, a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives , Paragraph 70, Paragraph 80,contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company , Paragraph 85, contact is further categorized based upon the relative stature of the user and the contact (i.e. whether the contact is a peer, a superior, or a subordinate of the user).)  a second field-value pair corresponding to a department of the second entity, or a third field-value pair of at least one record object of the first set of record objects identifying the second entity,  or
ii) the set of electronic activities includes at least the number of electronic activities of the set of electronic activities that satisfy the one or more conditions of the event policy; (Stibel- Column 6 Lines 60-65, direct matching links events from different sources that are related to the same activity. For example, a call event may include data identifying a particular entity telephone number or a particular entity customer and the same data may be found in an internal sales event created by a representative of the business  )   and
updating, by the one or more processors, the status of the event corresponding to the first entity from the first status to the second status responsive to applying the event policy to the set of electronic activities corresponding to the record object including the first object field-value pair identifying the first entity. (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages , also Bouganim- Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective)
While Borodow-Stibel-Ostanik-Bouganim substantially disclosed the claimed invention Borodow-Stibel-Ostanik-Bouganim did not disclose (re. Claim 1) an event data comprising field-value pairs  identifying roles of entities involved.
Banatwala Paragraph 34 disclosed wherein the source communication or the response communication may be examined using an analysis technique. Generally, examining can include analyzing (e.g., performing an inspection of the source/response communication), evaluating (e.g., generating an appraisal of the source/response communication), resolving (e.g., ascertaining an observation/conclusion/answer with respect to the source/response communication), parsing (e.g., deciphering structured and unstructured data constructs of the source/response communication), querying (e.g., asking a question regarding the source/response communication), or categorizing (e.g., organizing by a feature or type of the source/response communication). In embodiments, examining can include identifying data or metadata within the source/response communication that pertains to an originator (e.g., creator) of the communication. The name of the originator of the communication may be identified and cross-referenced with an organizational hierarchy to map the originator with a role in the organization (e.g., President, Manager, Administrative Assistant, Salesman).
Banatwala disclosed (re. Claim 1) an event data comprising  field-value pairs  identifying roles of entities involved.  (Banatwala-Paragraph 34, the name of the originator of the communication may be identified and cross-referenced with an organizational hierarchy to map the originator with a role in the organization (e.g., President, Manager, Administrative Assistant, Salesman) )  

Borodow,Stibel,Ostanik,Bouganim and Banatwala are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Banatwala into Borodow-Stibel-Ostanik.  The motivation for the said combination would have been to enable assessing past contributions, educational background, work experience, and other information to appraise the reliability or level of expertise of the  user.(Banatwala-Paragraph 33)
Borodow-Stibel-Ostanik-Bouganim disclosed (re. Claim 1) identifying, by the one or more processors, from the plurality of electronic activities, a set of electronic activities  matched with the first opportunity record object of the first set of opportunity record objects that identifies the first entity in the first object field-value pair; (Stibel-Column 2 Lines 30-35 ,  parses the data from the events in order to identify, for example, a representative that is identified in a call event )  
determining, by the one or more processors, from the set of electronic activities matched with the first opportunity record object, a first electronic activity identifying a second entity as a participant of the first electronic activity; (Ostanik-Paragraph 37, activity  classified as a sales activity or used in the determination of whether the record is to be included as a sales activity:   Spoke to Gatekeeper,   Gathering Call, Introduction Call, and Spoke to Decision Maker )  
identifying, by the one or more processors, for the second entity, a second entity data object including one or more field-value pairs identifying at least one of a seniority or department of the participant; (Banatwala-Paragraph 34, the name of the originator of the communication may be identified and cross-referenced with an organizational hierarchy to map the originator with a role in the organization (e.g., President, Manager, Administrative Assistant, Salesman) )  
 determining, by the one or more processors, based on the one or more field-value pairs of the second entity data object, that the second entity satisfies the qualifying entity type based on  the seniority or the department of the second entity satisfying a predetermined seniority or department value and(Bouganim-Paragraph 134, scoring may take into account various factors, including the type of contact (e.g., title, position), the type of event (phone call, lunch meeting), the frequency of the event (e.g., how often people communicate), and the duration since the last event )
Borodow-Stibel-Ostanik-Bouganim-Banatwala disclosed (re. Claim 1) updating, by the one or more processors, the status of the goal data object  ( Ostanik- Figure 2, Paragraph 78, current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage, Paragraph 51, altering the bar graph width to optimize the visual presentation of the stages) corresponding to the first entity from the first status to the second status (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages , also Bouganim- Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective)  responsive to determining that the second entity satisfies the qualifying entity type: (Bouganim-Paragraph 134, scoring may take into account various factors, including the type of contact (e.g., title, position), the type of event (phone call, lunch meeting), the frequency of the event (e.g., how often people communicate), and the duration since the last event , also Stibel-Column 2 Lines 40-45, match at least two events that contain data about the given entity, Bouganim- Paragraph 53, a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives , Paragraph 70, Paragraph 80,contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company )) and
updating, by the one or more processors, a third object field-value pair of the first opportunity record object  ( Ostanik- Figure 2, Paragraph 78, current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage, Paragraph 51, altering the bar graph width to optimize the visual presentation of the stages)  to include a value identifying the second entity responsive to determining that the second entity satisfies the qualifying entity type. (Ostanik-Figure 2,Paragraph 45, when the record count is selected in the display information configuration section 230 the MSASDS sums and displays the count 242 of the total number of electronic marketing and sales records that are included in each of the stages as shown in the record count columns 240. Additionally, the MSASDS determines the percentage difference 244 in the record count between stages and displays the percentage difference between the stages , also Bouganim- Paragraph 55, an overall objective may be specified according to a set of smaller sub-stages helpful to achieving the overall objective, and the engagement scores may provide an indication of the progress of the user's activities relative to each sub-stage of the objective)
 Ostanik disclosed (re. Claim 1)  generating, by the one or more processors, for a first person identified (Ostanik-Paragraph 25, historical information with regard to the percentage of sales opportunities that are converted into sales by a specific team and/or sales person ) in a first object field-value pair of a first set of opportunity record objects of the plurality of record objects, ( Ostanik-Paragraph 22, Paragraph 27, electronic marketing and sales record, a record of a sales opportunity  )    a goal data object corresponding to a first opportunity record object of the first set of opportunity record objects based on data (Ostanik-Paragraph 25, historical information with regard to the percentage of sales opportunities that are converted into sales by a specific team and/or sales person may be used to determine the number of sales opportunities that are projected to be desirable to meet a predetermined revenue goal   )  included in one or more second object field-value pairs of the first opportunity record object of the first set of opportunity record objects objects (Ostanik-Paragraph 22, select whether an electronic marketing and sales record is included in one or more sales or marketing stages by associating each sales and/or marketing stage with a predetermined set of electronic marketing and sales record parameters, that associated parameters are then stored with an identifier of their respective stages )
each second object field-value pair of the one or more second object field-value pairs identifying a person and a respective role of the person in a process of the first opportunity record object (Bouganim-Paragraph 70, The contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company. The collected information may be from publicly available sources of information, including, for example, company public filings obtained from government databases (e.g., Securities and Exchange Commission "SEC" filings), company profiles available on the internet, among various other sources of information )      

While Borodow-Stibel-Ostanik-Bouganim substantially disclosed the claimed invention Borodow-Stibel-Ostanik-Bouganim did not disclose (re. Claim 1) determining a second entity that is included as a participant of a first electronic activity and that has previously not been included as a participant in the set of electronic activities matched with the first opportunity record object or that has not been identified by the one or more second object field-value pairs of the first opportunity record object.
Allouche Column 11 Line 45-65 disclosed wherein Engine 320 sends queries 327 to an external existing closed opportunities data source 350, for example, a CRM system such as Salesforce, and obtains attributes of some original leads 351. Using some means to identify leads as primary key, Leads Engine 320 sends a query 328 to an enrichment data source 355 such as ZoomInfo, and obtains enriched closed opportunities 352. Using these attributes, the Leads Engine determines one or more ideal customer profiles (ICPs). Enriched closed opportunities 325, which are the enriched profiles of the original leads, and the one or more ICPs 329, get sent to Enrichment Engine 330 for retrieving new candidate leads. Enrichment Engine 330 sends a query 337 to leads data sources 360 to fetch new leads 361 which match the one or more ICPs 329. These new leads are the direct candidate leads, which are then enriched and retrieved as new leads 362 upon queries 338 sent to enrichment data source 365 by Enrichment Engine 330. These enriched direct candidate leads can serve again as the input to Enrichment Engine 330 to generate yet more new candidate leads 361, or lookalikes, to be enriched again. This process can be repeated in any number of iterations to generate a hierarchy of lookalikes. All generated new leads may be called candidate leads, and all of these enriched leads 335 are sent to Campaigns Engine 340. In some embodiments, Campaigns Engine 340 uploads a campaign 348 with a set of enriched new leads as target audience. In some other embodiments, Campaigns Engine uploads enriched new leads only, and ads service provider 375 targets the new leads with existing campaigns. 

Allouche disclosed (re. Claim 1) determining a second entity (Allouche-Column 11 Line 45-65,Enrichment Engine 330 for retrieving new candidate leads  ) that is included as a participant of a first electronic activity (Allouche-Column 11 Line 45-65, 320 sends queries 327 to an external existing closed opportunities data source 350, for example, a CRM system such as Salesforce, and obtains attributes of some original leads 351 )  and that has previously not been included as a participant in the set of electronic activities matched with the first opportunity record object or that has not been identified by the one or more second object field-value pairs of the first opportunity record object.(Allouche- Column 11 Line 45-65,Enrichment Engine 330 for retrieving new candidate leads. Enrichment Engine 330 sends a query 337 to leads data sources 360 to fetch new leads 361 which match the one or more ICPs 329. These new leads are the direct candidate leads, which are then enriched and retrieved as new leads 362 upon queries 338 sent to enrichment data source 365 by Enrichment Engine 330. These enriched direct candidate leads can serve again as the input to Enrichment Engine 330 to generate yet more new candidate leads 361, or lookalikes, to be enriched again. This process can be repeated in any number of iterations to generate a hierarchy of lookalikes. All generated new leads may be called candidate leads   ) 
Borodow,Stibel,Ostanik,Bouganim and Allouche are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Allouche into Borodow-Stibel-Ostanik.  The motivation for the said combination would have been to enable receiving feedback on the one or more test advertising campaigns from the candidate leads in the test target groups;  and generating ideal and opt-in business leads by selecting from the ideal business leads that responded affirmatively to the generated one or more main advertising campaigns (Allouche-Column 3 Line 1-15)

Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 1) maintaining, by a data processing system including one or more processors, a plurality of node profiles including a plurality of node field-value pairs, each node-field-value pair identifying a node field and one or more node values;(Allouche-Column 10 Lines 45-50, Upon statistically analyzing these attributes, the METADATA system determines one or more ideal customer profiles ICPs, Column 12 Lines 65, pulls out all qualified leads into a dataset at step 520)
accessing, by the data processing system, from one or more servers of a customer relationship management (CRM) system, a plurality of CRM systems of record including a plurality of CRM record objects, each CRM record object of the plurality of CRM record objects corresponding to a record object type and comprising one or more object fields having one or more object field values, (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities, from the CRM and other channels, Column 10 Lines 40-45, system 210 may receive lead attributes 222 through CRM 220 about leads 240. METADATA system 210 may then check third party data sources 230 to see whether additional profile attributes 231 corresponding to leads 240 are available, and obtain more lead attributes from third party data sources 230 such as databases 238)   each respective CRM system of record of the plurality of the CRM systems of record corresponding to a respective data source provider of the plurality of data source providers:(Allouche- Column 10 Lines 40-45, system 210 may receive lead attributes 222 through CRM 220 about leads 240. METADATA system 210 may then check third party data sources 230 to see whether additional profile attributes 231 corresponding to leads 240 are available, and obtain more lead attributes from third party data sources 230 such as databases 238)   
generating, by the data processing system, a plurality of local record objects
corresponding to the plurality of CRM record objects, (Allouche-Column 10 Lines 45-50, Upon statistically analyzing these attributes, the METADATA system determines one or more ideal customer profiles ICPs, Column 12 Lines 65, pulls out all qualified leads into a dataset at step 520) each respective local record object of the plurality of local record objects storing record object data obtained from the corresponding CRM record object, the record object data stored in the plurality of local record objects used by the data processing system for matching electronic activities to the plurality of local record objects:
 	identifying, by the data processing system, for the second entity,
from the plurality of node profiles, a node profile including one or more node field-value pairs identifying at least one of a seniority or department of the second entity; (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities, Column 20 Lines 25-30 , persona targeting 1130 can be done by specifying properties such as seniority. )
 	determining, by the data processing system based on the one or
more node field-value pairs of the node profile, that the second entity satisfies the qualifying entity type based on the seniority or the department of the second entity
satisfying a predetermined seniority or department value; (Allouche- Column 9 Lines 15-20, select candidate leads for further targeted campaigns according to responses or feedback from such test target groups and according to micro-criteria, which are very granular criteria such as specific companies and specific seniorities )

transmitting, by the data processing system, to the one or more servers of the CRM system, instructions to update a CRM record object (Bouganim-Paragraph 53, recommended actions are provided to a CRM system to create task entities that are presented to the user (e.g., a task list user interface) ) to which the first local opportunity record object corresponds by including the value identifying the second entity to a corresponding field of the CRM record object.(Bouganim-Paragraph 6, directs the processor in the relationship management server system to identify additional contacts that are stored within the CRM service that are not in the plurality of contacts stored in the database and update the plurality of contacts to include the additional contacts )

In regard to Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
In regard to Claim 20
Claim 20 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1.


In regard to Claim 2,12
Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 2,12) wherein the one or more conditions of the event policy include being a specified type of electronic activity, (Ostanik-Paragraph 37, activity  classified as a sales activity or used in the determination of whether the record is to be included as a sales activity:   Spoke to Gatekeeper,   Gathering Call, Introduction Call, and Spoke to Decision Maker )  the method further comprising:
determining that an electronic activity of the set of electronic activities satisfies the one or more conditions by:
determining, for the electronic activity, a type of the electronic activity; and matching the type of the electronic activity to the specified type of electronic activity.(Ostanik-Paragraph 49, In the Sales Activities column 250, for each stage the number of sales activities included in the electronic marketing and sales records for that stage are retrieved from the sales activities database, summed, and displayed ) 
In regard to Claim 3,13
Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 3,13) wherein determining that the at least one electronic activity of the set is used to generate the activity field-value pair that identifies the entity comprises:
parsing the at least one electronic activity (Stibel-Column 2 Lines 30-35 ,  parses the data from the events in order to identify, for example, a representative that is identified in a call event )  to identify a participant of the at least one electronic activity; and
determining that the identified participant is an entity of the qualifying entity type.(Bouganim-Paragraph 134, scoring may take into account various factors, including the type of contact (e.g., title, position), the type of event (phone call, lunch meeting), the frequency of the event (e.g., how often people communicate), and the duration since the last event ) 

In regard to Claim 4,14
Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 4,14) wherein the second entity data object is one of a contact record object (Bouganim-Paragraph 70, The contacts may be employees and/or executives of the company, investors, shareholders, directors, among various other types of personnel that may be affiliated with a company. The collected information may be from publicly available sources of information, including, for example, company public filings obtained from government databases (e.g., Securities and Exchange Commission "SEC" filings), company profiles available on the internet, among various other sources of information ) included in the system of record or a node profile,   (Ostanik-Paragraph 37, activity  classified as a sales activity or used in the determination of whether the record is to be included as a sales activity:   Spoke to Gatekeeper,   Gathering Call, Introduction Call, and Spoke to Decision Maker )  


In regard to Claim 5
Borodow-Stibel-Ostanik-Bouganim-Banatwala disclosed (re. Claim 5) wherein the field of the field-value pair of the node profile of the participant is one of a plurality of predetermined fields.(Banatwala-Paragraph 34, parsing (e.g., deciphering structured and unstructured data constructs of the source/response communication)  ) 


In regard to Claim 7,16
Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 7,16) wherein determining that the set of electronic activities includes the number of electronic activities of the set of electronic activities that satisfy the one or more conditions comprises:
for one or more electronic activities of the set of electronic activities,
determining whether the electronic activity satisfies the one or more conditions by applying the event policy, and if the electronic activity satisfies the one or more conditions, incrementing a counter; (Bouganim-Paragraph 78, aggregated event information (relationships can be strengthened or diminished based upon the occurrence of different events) , Paragraph 102-108, sum of the scores assigned to the events that occurred  )   and
comparing the counter to a reference threshold that is based on the number specified by the event policy;(Bouganim-Paragraph 115, compare the relationship score to the target relationship score zone and provide recommendations to a user concerning actions that can be taken to maintain the relationship in the target zone or elevate the relationship into the target zone )  and
updating the status of the event responsive to applying the event policy comprises updating the status of the event responsive to determining that the counter meets or exceeds the reference threshold. ( Ostanik- Figure 2, Paragraph 78, current results column 542 displays for each stage a percentage representing the number of records currently accomplished for each stage as compared to the goal number of record for each stage, Paragraph 51, altering the bar graph width to optimize the visual presentation of the stages. ) 
 
In regard to Claim 10,19
Borodow-Stibel-Ostanik-Bouganim-Allouche disclosed (re. Claim 10,19)  storing, in one or more data structures,(Bouganim-Paragraph 69, information collected by the relationship management server system 32 is stored in a database 34 )  an association between the event, the event status and an identifier of the node profile of the entity.(Bouganim-Paragraph 56, relationship management system may capture real-time event information from many different sources of event information and provide this information to the CRM system ) 

Claims 6,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borodow (USPGPUB 2014/0046711) further in view of Stibel (US Patent 8996395) further in view of Ostanik (USPGPUB 2016/0217407) further in view of Bouganim (USPGPUB 2016/0019661)  further in view of Banatwala (USPGPUB 2017/0331916) further in view of Allouche (US Patent 9665885) further in view of Parekh (USPGPUB 2018/0315062).
In regard to Claim 6,15
While Borodow-Stibel-Ostanik-Bouganim substantially disclosed the claimed invention Borodow-Stibel-Ostanik-Bouganim did not disclose (re. Claim 6,15) wherein parsing the at least one electronic activity to identify a participant of the at least one electronic activity comprises determining a value of a header field for the at least one electronic activity, the header field corresponding to at least one of a contact identifier or a name.
Parekh Paragraph 48 disclosed analyzing each email in the historical emails and the new emails to identify participants from the first business entity and other participants from other business entities. More particularly, the person merger 144 is configured to identify email addresses in a header portion of each email and extract signature lines in the each email. Further, the person merger 144 is configured to extract attachments from the each email (e.g. a sales agreement, a term sheet, a calendar invitation, or an electronic profile), and then identify email addresses or signature lines in the extracted attachments. For example, the person merger 144 can use the header portion of the email to determine a first name, a last name, a business entity domain (e.g., website address), etc. Further, the person merger 144 can be configured compare and determine the header portion of the email to the signature line to, for example, confirm information from the header portion, complete missing information from the header portion (e.g., a business entity name, an informal name, a job title, a phone number, a postal address, etc.)
Parekh disclosed  (re. Claim 6,15) wherein parsing the at least one electronic activity to identify a participant of the at least one electronic activity (Parekh- Paragraph 48, analyzing each email in the historical emails and the new emails to identify participants from the first business entity and other participants from other business entities. More particularly, the person merger 144 is configured to identify email addresses in a header portion of each email and extract signature lines in the each email )  comprises determining a value of a header field for the at least one electronic activity, the header field corresponding to at least one of a contact identifier or a name.( Parekh-Paragraph 48,compare and determine the header portion of the email to the signature line to, for example, confirm information from the header portion, complete missing information from the header portion (e.g., a business entity name, an informal name, a job title, a phone number, a postal address, etc.) ) 
Borodow,Stibel,Ostanik,Bouganim and Banatwala are analogous art because they present concepts and practices regarding sales force automation.  At the time of the invention it would have been obvious combine Banatwala into Borodow-Stibel-Ostanik.  The motivation for the said combination would have been to   facilitate determinations as to whether a sales relationship exists between the first business entity and the second business entity based at least in part on, for example, CRM data and enterprise service data. The sales relationship can include communications between stakeholders of the first business entity and the second business entity, documents exchanged between the stakeholders, deals at various stages (e.g., diligence, closing, etc.) between the business entities, etc.(Parekh-Paragraph 15)

 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444